Taylor, J.,
dissenting.
I am wholly unable to agree to the conclusions reached in this case by the majority of the court, and will state my grounds of dissent as briefly as I can.
1st. In order to uphold the ruling of the Circuit Judge in sustaining the State’s demurrer to the defendant’s first plea in abatement, the majority opinion wholly ignores and overrides the avgII settled rule prevailing here as everywhere to the effect that “the general presumption is that public officers perform their official duty.” Dupius v. Thompson, 16 Fla. 69; 22 Am. & Eng. Ency. Law (2nd ed.) p. 1267, and numerous English and American cases there cited in note 24. The opinion iu effect says that we will, in the absence from the record of a word or hint to that effect, indulge the presumption that .the State Attorney (a constitutional State officer) though present in court and able to perform the duties of his office, Avas yet unwitting to perform such official duty, and because of such presumed unteillmgness the Circuit Judge did the proper thing in sending an outside attorney before the grand jury to procure this indictment; and that because *92the defendant’s first plea in abatement, complaininig of this action of the judg’d, did not expressly negative this presumption that the State Attorney was derelict in the discharge of his official duty, it was, therefore, demurrable. In other words, the majority opinion presumes in favor of one public officer (the judge) that he bias rightly performed his official duty, by indulging the presumption, against another constitutional public officer (the State Attorney), that he has been derelict in the discharge of his official duty. The rule is that “the presumption that one officer has performed his duty can not be invoked for the purpose of putting another officer in default, as the presumption of the performance of official duty applies equally in favor of each.” 22 Am. & Eng. Ency. Law (2nd ed.) p. 1270. Or, as the same rule is expressed by Judge COOLEY in Weimer v. Bunbury, 30 Mich. 201: “It is not admissible to assume that one officer is in default, upon the mere presumption on behalf of another, that the latter has performed his official duty, but the presumption applies with like force in favor of each.” Supervisors of Houghton County v. Rees, 34 Mich. 418; Gibson v. Martin, 7 Humph. (Tenn.) 127. The presumed unwillingness of the State Attorney to perform his official duty was not under the allegations of this first plea, and in the absence of any allegation to that effect, a “supposable special an swer” to the case made by such plea,'that was necessary to be anticipated and obviated by such^plea, because when a public office** is present on the scene of his official duty and able to discharge it, as this plea alleges was the case here, the law affirmatively supposes or presumes that he will discharge it, and in the absence of any allegation to the contrary such legal supposition or presumption prevails, until the contrary is shown. The absence of the *93State Attorney from tlie grand jury room can not give rise to any presimption that he was unwilling to attend to his duties before them, for the reason that section 1345 of the Eevised Statutes makes it his duty to attend upon the grand jury only when that tody may require such attendance; and there is not a word in the record that even tends to show that the grand jury requested his attendance on this occasion, or that he failed or refused or was unwilling to comply with any such request. But again, even if the State Attorney was unwilling to-prosecute the case, or to urge upon the grand jury the finding of an indictment therein, I do not think that fact would clothe the judge with authority to supersede him, and to suspend him from his office by sending an outsider before the grand jury to perform there his official functions and duties. And why? Because under our laws it is no more the business of the judge to prosecute criminal cases than it is to prosecute civil ones. His sphere of duty is to adjudge and administer the law impartially as between all parties before him, leaving the conduct of causes, civil and criminal,' in the hands of those whose duty it is by law to conduct them. Our organic law has created the office of public prosecutor in the official person of the State Attorney, and to him our statutes have, exclusively, delegated the official duty to prosecute on behalf of the State all criminal causes. The official duty and responsibility of such prosecution rests upon him and not upon the judge; and he, not the judge, has the exclusive control thereof. If he sees proper to forego the prosecution of any criminal charge, or to enter a nolle proseqm therein, it is his official privilege so to do, and the responsibilitv therefor, if any, is upon him, and not upon the judge. In England, where the Attorney-General of the realm is the *94only public official at all corresponding to our American State Attorneys, it is held that he, when in his discretion he assumes the prosecution of a criminal case has the power to enter a nolle proseqm without calling upon the private prosecutor to show cause why that should not be done; and that where he has done so the court can not interfere. Queen ex rel. Gregory v. Allen, 1 Best & Smith (101 E. C. L.) 850. Such is the common law of England, and in the absence of any statute to the contrary in this State, I am of the opinion that it is the law here by the express provision of section 59 Revised Statutes of Florida, adopting the common and statute laws of England down to July 4th, 1776, where they are not inconsistent with our constitution and laws. Our statutes give to The State Attorneys the exclusive management and control of criminal prosecutions, and there is no limitation anywhere upon such control; and I am of the opinion that they have the power, without the judge’s consent, to enter a nolle prosequi in any criminal case. And should the State Attorney do so it would be the most decided form of giving expression to his unwillingness to prosecute. People ex rel. Attorney-General v. District Court of Lake County, 23 Colo. 466, 48 Pac. Rep. 500. In this case, the court, construing a statute substantially like ours with reference to the appointment of an acting State Attorney when that official is absent, says: “The statute, we think, is not broad enough to permit the court to appoint a district attorney to prosecute in criminal cases where that officer is present in the court room and is not disqualified.” Note 9, 23 Am. & Eng. Ency. Law (2nd ed.) p. 276, citing numerous cases from the Federal courts and from the States of Alabama, Colorado, Connecticut, Massachusetts, Mississippi, New Hampshire, New York and Penn*95sylvania. And even though he should decline to prosecute any criminal cause, or should enter a nolle prosequi therein, wilfully and corruptly, I do not think even such action on his part would give to the judge any authority to supersede him, or to suspend him from the discharge of his official functions. If he should be wilfully negligent or corrupt in the discharge of his official duties the power of suspension is expressly and exclusively lodged in the Governor by the provisions of section 15, Article 4 of our constitution.
The defendant’s first plea in abatement sets up what, in my judgment, is tantamount to a suspension of the State Attorney from his office by the judge. The Supreme Court of Louisiana in the case of State ex rel. Vaughan v. Richmond, 29 La. Ann. 705, text 706, defines a suspension from office to be: “An interruption in the exercise of the officer’s duties, of his authority.” In the case óf Ex parte Diggs, 52 Ala. 381, it is defined as being: “A deprivation of office, for the time.” In the case of City of Little Rock v. Parish, 36 Ark. 166, text 174, the word suspend is defined as follows: “to cause to cease for a time; to hinder from proceeding; to interrupt; to delay; to stay.” McAuley’s Appeal, 77 Pa. St., 397, text 418. The time during which the suspension continues is immaterial in determining whether it is a suspension or not. It is equally a suspension from office when the officer is interrupted in the discharge of his official functions for one hour, as when such interruption shall continue for six months. In the case of State ex rel. Attorney General v. Johnson, 30 Fla. 433, 11 South. Rep. 845, S. C. 18 L. R. A. 410, this court has expressly held that: “The Governor has power, under section 15 of the executive article of the constitution, when acting within the authority there con*96ferred, to hear and decide as to the existence of any alleged neglect of duty in office as a ground for suspending an officer. This authority, whether judicial or administrative in its nature, is vested by the constitution in the Governor as a member of the executive department, and does not appertain to, and can not be exercised by the courts.” It must be borne in mind that the defendants first plea alleges affirmatively that the State Attorney was personally present in court, and not unable from any cause to discharge his official duties, and that the judge, over Ms objection and agamst Ms consent, permitted the outside attorney to go before the grand jury, and there to usurp, while the State Attorney was not present, the official duties of the State Attorney. If this was not a suspension of the State Attorney from his office for the time being, it is difficult for me to imagine a case of suspension or temporary interruption in office. The majority opinion, after presuming dereliction in the discharge of official duty by the State Attorney in the absence of any allegation to that effect, proceeds, to sustain by authorities the case predicated upon such presumption, viz-. “That because the State Attorney was unwilling to discharge his official duty, though present' and able to do so, the judge substituted in his stead an outside attorney to perform his official duty before the grand jury.” Neither the defendant’s first plea, nor does the record contain a word that will justify any such presumption. But says the majority opinion, even though this be true, yet because the defendant, in drafting his first plea, failed to indulge this presumption, and failed to anticipate that the court would indulge it, and failed to meet and overcome in his plea such oncoming presumption, we will treat the presumption as a fixed and settlecT fact. To sustain the case *97thus predicated upon an unwarranted presumption the' majority opinion proceeds to cite and quote from a few selected cases of many that have been examined, that R is supposed support the power of the court to depose a constitutional State officer, and, to install in his place an unofficial outsider. I will examine these selected cases seriatim, Avith the preliminary remark that it is natural to suppose that the few cases selected, from among so many examined were the strongest that could be found and appi-oached more nearly in their facts the case at bar. First come the two cases of Regina v. Littleton, 9 Car. & P. 671, and Queen v. Page, 2 Cox Crim. Cas. 221, cited to support the assertion that in England it was the practice, Avhen the croAvn Avas unrepresented for The court to appoint counsel to conduct the prosecution. In England there is no complete system, whereby the crown or any public department undertakes all prosecutions; and, subject to certain statutory exceptions, it is the right, and in felonies, the duty, of any private person to set the criminal laAV in motion without the interference of the CroAvn or any officer of the executive. Such private parties, knoAvn there as the prosecutors, employ privately paid attorneys to prosecute, who prepare the indictments, send them to the grand jury, with the names of Avitnesses to be examined, See., and after the indictment is found, such privately employed attorneys conduct the prosecutions before the courts in the name of the sovereign. 10 Ency. Laws of England, 511 et seq. Whenever such prosecutors fail to appear in person or by counsel to prosecute an indictment found at their investigation, by divers ancient statutes, among them West Q. C. 10, the judge Avas empoAvcred to appoint some member of the bar to prosecute the case, and to require him to prosecute it. *983 Black. Com. (by Hammond) p. 38. This was done in the case of Regina v. Littleton, but it was done, not through any so-called inherent poieer of the court, but by statute. The same statutes empowered the judges to assign counsel for both the prosecution and defense. In Regina v. Jones, 9 Car. & P. 401, Queen's Counsel was assigned to defend a party without counsel.
■ In the case of Queen v. Page, 2 Cox. Cr. Gas. 221, the private prosecutor’s retained attorney failed to appear for the prosecution, and the judge, presumably acting under the statutes, appointed a prosecutor from among the members of the bar.
The next case cited is the celebrated case of Commonwealth v. Knapp, 10 Pick. (Mass.) 477. In that case the court did riot assume to impose upon the State Attorney an assistant prosecutor against his consent and over his objection, but, at the request of the Attorney General, consented to allow Mr. Webster to assist in the prosecution, and were careful to express the fact that the request of the Attorney General for Mr. Webster’s assistance was concurred in by the Solicitor General; and were further careful to express the fact that Mr. Webster was to render such assistance without compensation.
The next case cited is Tesh v. Commonwealth, 4 Dana (Ky.) 522. In that case the defendant was convicted in the city court of the city of Louisville, and on his appeal urged as error that there was no- legally appointed prose-exiting- attorney. It appears from the opinion that the attorney who prosecuted the case was employed by the mayor and city council for that purpose. The court in its opinion says: “that there is no such office as that of attorney for the commonwealth for the city court of Louisville, but, says the court, the act establishing the *99city court provides that the mayor and council of the city * * * shall' have the right to employ a prosecuting attorney for the police court of Louisville, and may allow him such reasonable compensation as may be agreed on, &c. And that such a person so employed is a legal representative of the commonwealth in such city court, and his proper acts in the police court, are as valid and effectual as those of a Circuit Court attorney can be in a Circuit Court. The Kentucky court might well have rested the question here upon the abundant authority given by their statute for the employment by the city of a prosecuting attorney for the city police court, but instead of doing so, it goes on in the opinion and gives utterance to much obiter dictum anent the inherent power of courts to appoint prosecuting attorneys, and it is from this dictum of the court that the majority opinion quotes.. Even in that case the court was careful to confine the appointive power of the court to cases where there was no State Attorney, or to cases where that official was absent.
The next case cited is State v. Gonzales, 26 Texas 197. In that case the District Attorney, who had been regularly appointed or elected to that office, was subsequently appointed by the Confederate Government to the office of Receiver of Sequestrated property, but continued to perform the duties of District Attorney. The defendant, who was indicted for horsestealing, pl'ead in abatement that the District Attorney, who had appeared before the grand jury and had signed the indictment, could not hold and exercise both offices at the same time, and that his acceptance of the office of Receiver annulled his official character as District Attorney. The trial'court quashed the indictment, but on appeal by the State, the Supréme *100Court reversed this ruling, deciding that it was not proper in this manner to try the question of the right of any one to discharge the duties pertaining to the office of District Attorney. From the brevity of the opinioii in that case and the absence therefrom of a single citation of authority, and from the fact that it was rendered during the pendency of the war between the States, it savors more of the summary utterance of a military court than the solemn deliberation of a court of last resort. From some loose dicta in this case also is quotation made.
The next case cited is State v. Johnson, 12 Texas 231 The facts in that case were that the District Attorney waabsent from the court, and the judge appointed another attorney present to represent the State as District Attorney pro tern. The indictment was signed by such acting District Attorney. The defendant plead these facts in abatement of the indictment, and the trial court sustained the plea and quashed the indictment. On appeal to the Supreme Court this ruling was reversed, the court holding that in the absence of the District Attorney the trial court has the power to appoint an attorney to represent the State temporarily. From this case remarks by the court, purely arguendo, are lengthily quoted in the majority opinion, but I fail to see anything in the case that at all supports the doctrine that a trial judge can supersede a regularly qxialified State Attorney who is present and not unable from any cause to perform his official duties, by putting an unofficial outsider in his official shoes to perform them, and that, too against his consent and over his objection.
The next case relied upon and cited in the majority opinion is Dukes v. State, 11 Ind. 557, also reported in 71 Am. Dec. 370. The facts in that case were as follows: *101The regularly elected prosecuting attorney failed to attend court, whereupon the judge, acting under the provisions, of section 5, page 386 of Vol. 2 of the Revised Statutes of Indiana, appointed one attorney to act for the term as acting Btate Attorney. The attorney so appointed, being employed-by the prisoner in that case for his defense, could not prosecute, upon which the judge appointed another attorney to prosecute in that particular case. The latter aftorney signed the indictment, and conducted the prosecution. The point was raised that he was illegally appointed. The above mentioned statute of Indiana, under which-the appointment was made reads" as follows: "If any proseen ling or district attorney fail to attend any court of his circuit or district, as the case may he, the judge of such circuit or district, shall appoint some person to prosecute, for such term who shall receive the docket fees of such term.'’ &c. The court might well have rested its decision -upon the authority of this statute, but proceeds to indulgí' in obiter diet am to the effect that courts have inherent power to appoint a prosecuting attorney when necessary to prevent a failure of justice. Again this dictum of the court: is relied upon to sustain the majority opinion, when the case in wlijch it found utterance was one where the Btate Attorney was absent and the judge, acting under the abundant authority of the statute, appointed an acting Btate Attorney in his stead.
The next case relied upon is Mitchell v. State, 22 Ga. 211, S. C. 68 Am. Dec. 493. The facts in that case were that the solicitor general was unable from sickness to perform his duties, whereupon the court appointed another attorney to officiate in his place. The court held in that case in effect that the statute of -Georgia authorized it. There is nothing in this case that sustains- the *102authority of the judge to supersede an official who is in all respects able to attend to his official duties.
The next case cited is State v. Tyler, 122 Iowa 125, ... N. W. Rep..... In that case the county attorney requested the court to appoint an assistant to aid him in the prosecution, which was done. The Iowa statute, like ours, authorized the county attorney, with the approval of the court, to appoint an assistant.
The next case cited is People ex rel. Lindsley v. District Court of Second Judicial District, 29 Colo. 5, ... Pac. Rep. .... In that case the judge, having been informed that the State Attorney was implicated in the commission of some crime, ordered a grand jury to investigate it and appointed a disinterested attorney to represent the State in such investigation. The District Attorney instituted proceedings in the nature of prohibition to restrain the judge from thus superseding him. As I understand the decision, the court justifies this action of the trial judge upon the following statute of that State: “If the district attorney is interested, or shall have been employed as counsel in a case, the court having criminal jurisdiction may appoint some other person to prosecute or defend such cause.” I see. nothing in this case that sustains the authority of a trial judge to appoint an acting State Attorney or an assistant State Attorney against the consent and over the objection of a State Attorney who is present and not disqualified from any cause to perform his official duties.
The next case selected and cited is Roberts v. People, 11 Colo. 213, 17 Pac. Rep. 637. In that case the District Attorney asked the court to excuse him from further service therein upon the ground that he had been retained in another cause the facts in which were so interwoven *103with the facts in that case that he felt that it would he improper for him to prosecute it. The court granted his application and appointed another attorney to prosecute the case as special District Attorney. This action of the court was sustained upon statutes of the State of Colorado. The inapplicability of this case to the case under consideration is apparent.
The next case selected and cited is Boai*d of County Commissioners of Hinddle County v. Crump, 18 Colo. App. 59, ... Pac. Rep..... This was a civil case in which the facts were that the district attorney 'requested the court to appoint an assistant to aid him in the prosecution . of a criminal cause, the court did so, and at the conclusion of the trial the court made an order that the county pay such assistant for his services the sum of $200. Oh refusal of the county to pay this |um the appointee of the judge sued the county therefor. Much is said in this case as to the so-called inherent power of the court to appoint prosecutors, but the facts of the case are radically different from the one at bar.
The next case selected and cited is State v. Whitworth, 26 Mont. 107, ... Pac. Rep. .... The facts in that case were as follows: The county prosecuting attorney made an affidavit showing that he was physically unable to assume the entire burden of the prosecution and requested the court to appoint two other attorneys to assist him. The court, being first careful to find that the Attorney General of the State was absent from the county, and could not, therefore, aid in the prosecution, granted the motion of the County Attorney and appointed the two assistants as requested. This case falls far short of being authority for the appointment by the judge of an assistant prosecuting attorney over the objection and against *104the consent*bf the regular official prosecutor who is present and not unable from any cause to act.
The next case selected and cited is that of Territory v. Harding, 6 Mont. 323, 12 Pac. Rep. 750. In that case both the District Attorney and his deputy were absent from the court and from the county, whereupon the court appointed an attorney to represent the Territory in the prosecution of the case, both before the grand jury and the court. The inapplicability of this case to the effects of the case at bur is apparent.
' The next case cited is State e,x- rel. Clyde v. Lauder, 11 N. Dak. 13(>, ... A. W. Rep. .... In that case the Staie Attorney instituted cori iorari proceedings in the Supreme Court of the State against the District Judge to review and annul an order made by the judge in a criminal case deposing the Staie Attorney from the prosecution thereof and appointing another attorney to prosecute it, and deducting $100 from the salary of the State Attorney to pay such other attorney for his services. The Supreme Court held that under their statute it was optional with the court to direct either the State Attorney or another attorney appointed by the court to file an information and bring the case to trial, and, therefore, sustained that part of the judge's order appointing another aitorney to proscenio the caso, though the. State Attorney was present and able to- act, but reversed and annulled that part of the judge’s order requiring a deduction from the salary of the State Attorney to be paid to such appointee, upon the ground that their statute only authorized such deduction in cases whore the State Attorney was absent or unable-to attend to his duties. That such statutes should be strictly construed. And that because the State Attorney was neither absent nor unable to perform his duties *105the judge had no authority to deplete his salary. In Florida we have no such statute as the one in North Dakota, making it optional with the judge to either direct the State Attorney to prosecute a criminal case br to appoint another attorney to prosecute it, even though the State Attorney is present and, able to act. And if our legislature should see proper to borrow such a statute from Dakota or elsewhere, I am decidedly of the opinion that it would be unconstitutional and void; and why? Because the delegation of such power to a Circuit Judge would be to clothe him with the power' to suspend from office another constitutional officer, when, under our constitution, such power of suspension is lodged exclusively in the Governor and Somite. When an officer is temporarily stripped of authority to perform any official duty-devolving upon-him by law, and such duty is delegated to another to be performed in the place and stead of such officer, 'it is a suspension of such officer from his office. The time of the duration of such suspension is immaterial.
The next case cited is that of State v. Corcoran, 1 Idaho 220, 61 Pac. Rep. 1034. In that case the County Attorney stated in ojien court that he mas disqualified from acting as County Attorney, and that he -was unable to attend to the duties of said office in matters connected with or growing out of the alleged riots, out of which arose the crime charged. The court, under the provisions of the folio-wing statute, appointed another attorney as acting County Attorney. ‘‘When there is no County Attorney for the county, or when hé is absent from the court, or when he has acted as counsel or attorney for a party .accused in relation to the matter of which the accused stands charged, and for. which he is to be tried on a criminal *106charge, or when he is near of kin to the party to be tried on a criminal charge, or when he is unable to attend to his duties, the district court may, by an order entered in its minutes, stating the cause therefor, appoint some suitable person to perform for the time being or for the trial of sucli accused person, the duties of such county attorney, and the person so appointed has all the powers of' the county attorney, while so acting as such.” The inapplicability of this case to the one at bar is apparent.
The next case cited is State v. Neild, 4 Kan. App. 626, 45 Pac. Rep. 623. In that case it appears that the office of county attorney is subject absolutely to the will of the' legislature. That the legislature has unlimited control of the subject, and can lodge the power to appoint them in whomsoever it pleases. The legislature of Kansas enacted a statute authorizing the Attorney General of the State to appoint an assistant attorney general for any county in which, within his judgment, the county attorney was unable or had neglected or refused to enforce the provisions of the prohibitory liquor law. Under this law the Attorney General had appointed an- assistant Attorney General, who prepared and verified the information in that case. The court held that that statute was not violative of any provision of the Kansas constitution, and that the appointment under it by the Attorney General of an assistant Attorney General for such county was authorized thereby; and that the jjudgment of the Attorney General as to the existence of the necessity for the appointment of an assistant Attorney General in any county was final and conclusive. The inapplicability of this case to the oné at bar is apparent.
The next case cited is United States v. Hill, 1 Brock, 156, S. C. 26 Fed. Cas. No. 15, 364. In that case no ques*107tion whatever is involved as to the power of any court to appoint prosecuting officers, or assistant prosecutors, or acting prosecutors. Justice MARSHALL held in that case that though no act of Congress had expressly conferred upon the United States courts the right to summon grand juries, that yet since the laws of Congress had invested such courts with criminal jurisdiction, and since this jurisdiction can only be exercised through the instrumentality of grand juries, the power to direct them results by necessary implication. This is all that there is in that case, and its total lack of analogy even to the case at bar is apparent.
The next case cited is United States v. Cobban, 127 Fed. Rep. 713. In that case the Attorney General of the United States, acting under the provisions of Congressional statutes empowering him so to do, appointed an assistant District Attorney, who appeared before the grand jury in their investigation of the cause. The contention was made that such assistants had no authority to appear before grand juries, but the court-held that their powers were practically the same as those of the District Attorneys, and that the Attorney General, under the statutes of Congress had the power to appoint them. No question is raised - or discussed in the case as to the power of the courts to appoint prosecuting attorneys.
The next and last authority cited is 12 Cyc. Law & Proc. 531. The text of this citation is as follows: “If the prosecuting officer is absent or incapacitated from any cause to conduct the trial, it is the duty of the court and it has the inherent power to appoint a suitable person to discharge his duties, in order to avoid delay and to prevent a miscarriage of Justice.” I have no fault to find *108with this statement of the law. It coincides with oik statutes on the same subject, but it falls far short of sustaining the view that a judge can, when the official State Attorney is present and not incapacitated from any canse to discharge his official duties, appoint an outsider to perform such duties, against that official’s consent and over his objections., Neither is there anything in any of the former adjudications of this court that at all sanctions such a doctrine. In the case of King v. State, 43 Fla. 211, 31 South. Rep. 254, the facts were that the State Attorney was sick and absent from the court, upon which the judge appointed another attorney as acting State Attorney under the provisions of our statute. This court in that case might well have rested the propriety of such appointment upon the undoubted authority of óur statute, under which it was made, but through the writer hereof, indulged in some obiter dictum as to the inherent' power of courts to supply prosecuting officers, but even in such dielum confined such “inherent power” to cases where the official State Attorney was absent or unable to act.
In the case of Miller v. State, 42 Fla. 266, 28 South. Rep. 208, the. question presented arose over an assistant to the State Attorney, procured at the instance and request of such State Attorney. Such assistant in that case went before the grand jury, examined witnesses, &c. The record did not show affirmatively wind her he appeared as an assistant to the State Attorney with the sanction of the. court, and it was held in that case, that in the absence of any showing to the contrary, it would he presumed that he so appeared with the sanction of the court, the record showing that .he had been procured to assist by the State Attorney. There is nothing in that case that *109sanctions the authority-of a judge to supersede the State Attorney when not disqualified to act. But on the contrary in that case this court in discussing this statute with reference to the appointment of assistants to State Attorneys, says, p. 273: “The provision in reference to assistant counsel before the grand jury found in section 1355, defines their duties and expressly limits their actions, and the courts should he careful not to extend the rule heyond the policy of the statute.” In the case of Thalheim v. State, 38 Fla. 169, 20 South. Rep. 938, this court lias held, too, in effect that the official State Attorney must control the prosecution from its inception to its close. In the case of State ex rel. Ross v. Call, 39 Fla. 504, 22 South. Rep. 748, cited in the majority opinion, there is nothing that bears even remotely upon the questions involved here, and the same is true also of the cases of State ex rel. Ellis v. Givins, 48 Fla. ...., 37 South. Rep. 308, and McNealy v. Gregory, 13 Fla. 417, and State ex rel. Attorney General v. Gleason, 12 Fla. 190, also cited in the majority opinion.
The first ¡ilea of the defendant alleges substantially that while the regularly appointed State Attorney was present in attendance upon the court, and not from any cause unable to perform his official duties, the court, against the consent and over the objections of said State Attorney, permitted another attorney to appear before the grand jury who found the indictment, and to be present with said grand jury during the examination of witnesses on whose testimony the indictment was found, and to advise said grand jury upon legal points relating to the finding of said indictment, and to frame said indictment. The defendant's first plea and the demurrer thereto presents two questions: A. Did the court have authority, *110under the circumstances stated in the plea, to permit the instrusion into the grand jury room of an attorney other than the State Attorney, against the consent and over the objections of such State Attorney? B. If the court had no such authority, does such unauthorized presence and intrusion in the grand jury room of such attorney and his actions there in connection with the finding of the indictment present a valid ground for the abatement of such indictment? My answer to the first of these questions is that the judge has no such authority. Official public prosecutors were unknown to the common law of England, but in the American States, that derived the system from the institutions of the Dutch Republic of Holland (The Puritans in Etagland, Holland and America, by Douglass Campbell, Vol. 2 pp. 441-465) they are provided for in the constitutions of some and by statute in others, and their official duties, powers and responsibilities are prescribed and defined by lawn In Florida, by section 15 of Article V of its constitution, the Governor, by and with the consent of the Senate, is required to appoint in each judicial circuit a State Attorney, whose duties shall be prescribed by law, and who shall hold office for four years. From the same source, by section S of the same article of the organic law, do the Circuit-Judges derive their official creation. Not being liable to impeachment under the provisions of section 29 of Article III of the constitution, State Attorneys, for any malfeasance, misfeasance, neglect of duty in office, for the commission of any felony, or for drunkenness or incompetency, may, by the provisions of section 15 of Article IY of the constitution, be suspended from office by the Governor until the adjournment of the nest ensuing session of the Senate, and if the Senate concurs the Governor *111may remove them absolutely from office for any of the above stated causes; and by the same section of the constitution the Governor is clothed with the power to fill by appointment any office, the .incumbent of which has been suspended.
Under the caption: “The State Attorney — His Powers, Duties and Responsibilities,” sections 1344, 1345 and 1346 of our Revised 'Statutes, provide that, it shall be his duty to appeal in the Circuit Court within his judicial circuit, and prosecute or defend on behalf of the State all suits, applications or motions, civil or criminal, in which the State is a party. Whenever required by the grand' jury, it shall be his duty to attend them for the purpose of examining witnesses in their presence, or by giving legal advice in any matter before them, and he shall prepare bills of indictment; and it is made his duty to have summoned all witnesses required on behalf of the State; and by section 1350 of the Revised Statutes it is made his duty, within thirty days after the final adjournment of the Circuit Court at each term to make to the Comptroller a full and complete statement and report of all the cases in which the State is a party, which report shall contain the title of the cases, date when commenced, ' offence charged, and the steps taken in, or disposition made of, each case, at the term; and in case of conviction, the punishment imposed, &c. Thus by Taw are his official duties and responsibilities clearly defined, fixed and prescribed. How, when and under what circumstances these official duties can, by the Circuit Judge, be imposed upon another than the State Attorney is also definitely, clearly and carefully prescribed and fixed by law.
Section 1354 of the Revised Statutes as amended by Chapter 4899, laws of 1901, provides that: “Whenever *112there shall be a vacancy in the office of State Attorney in any of the judicial circuits of this State, either by non-appointment or otherwise, or if a State Attorney shall not be present at any regular or special term of the court, or being present, shall from any cause be unable to perform the duties of his office, the judge of said Circuit Court shall have full power to appoint a prosecuting attorney from among the members of the bar, with the consent of the member so appointed, to whom shall be administered an oath to faithfully discharge the duties of State Attorney, and who shall have as full and complete authority, and whose acts shall be in all respects as valid as a regularly appointed State Attorney. He shall sign all indictments and other documents as “Acting State Attorney.” The power of the said appointee shall cease upon the arrival of the State Attorney or the cessation of his inability. The said Acting State Attorney shall receive for his services the sum of ten dollars per day while in attendance on the court which shall be paid out of the appropriation for the payment of State’s Attorneys, and deducted from the salary of the State’s Attorney for whom he acted.” It is a significant fact, highly indicative of the desire of the legislature to guard the official rights and prerogatives of the regularly appointed State’s Attorney against judicial interference that in the section of the law just quoted care has been taken to expressly declare that: “the power of the said appointee shall' cease upon the arrival of the State Attorney or the cessation of his inability.” What poioer is it that shall so cease in the presence of the regular State Attorney? The power to act in the place and stead of the State Attorney derived from the judge’s act of appointment. In other words the judge is expressly *113stripped of authority m the presence of the State Attorney, and in the absence of any inability on his part to' perform his official duties, to delegate those official duties to another. Equally careful and guarded has £he legislature been in framing the next section, 1355, o'fuie Revised Statutes making provision for assistants to State Attorneys. Its provisions are as follows: “1355. Assistant to State Attorney. The State Attorney, by and with the consent of court, may procure the assistance of any member of the bar when the amount of' the State business renders it necessary, either in the grand jury room to advise them upon legal points and framing indictments, or in court to prosecute criminals. But such assistant shall not be authorized to sign any indictments or administer any oaths, or to perform any other duty except the giving of legal advice, drawing up of indictments, and the prosecuting of criminals in open court. His compensation shall be paid by the State Attorney, and not by the State.” This section, dealing as it does with the same subject as the preceding section, 1354, must of course, be construed in pari materia with that section. As we have seen, -by section 1354- the judge is expressly deprived of authority to delegate to another the power of a State Attorney in the presence of a regular State Attorney not disqualified to act. The next section, 1355, above quoted, framed in perfect consistency and harmony with the former, is careful still to guard the rights and prerogatives of the official State Attorney from judicial interference by withholding from the judge the power to impose upon him an unbidden or obnoxious assistant. By this section the State Attorney, not the judge, is expressly authorized to procure an assistant. He, not the judge, must be the actor in the procurement of such assistant, *114.It is true that by its provisions the State Attorney in procuring an assistant must obtain the consent of the •court, but this is designed as a safeguard to the rights •of the public by interposing the check of the judge’s consent against an indiscriminate selection by the State Attorney of an unfit or improper assistant. But again the last quoted section provides that assistants to the State Attorney shall be compensated for their services by him and not by the State. To admit~that the judge has the power-in any case to impose upon the official State Attorney an assistant against his consent is to admit that such power can be extended to all cases, in .which event we would be. confronted with the spectacle of one constitutional State officer depriving another constitutional State officer of his entire salary, and, against his consent, and without accountability to any one, passing it over to another who is not an officer at all. The law seems to have been carefully framed expressly to guard against any such unique result.
Again if it be admitted that the judge can, while the State Attorney is present and in all respects able to attend to his official duties, depose him and. delegate his official powers and duties to another in any individual case, then it is to admit that he can so depose him in all cases as they arise, which would be tantamount to. a suspension or removal of such officer form his office, when as we have seen, the power of' suspension and removal is lodged in such a case by the.constitution exclusively in the Governor with the consent of the Senate.
In the case of Meister v. People, 31 Mich. 99, Judge CAMPBELL, in construing a statute similar to ours (section 536, p. 248, Vol. 1 Comp. Laws of Mich. Ed. of 1871) empowering the courts to appoint an Acting State Attor*115ney in the absence or inability to act of that officer, which statute, however, is not so carefully guarded as ours, says: “The courts may appoint counsel to act in his place when he’is absent or unable to perform his duties, or where the office is vacant; but no other power of appointment is given. Any recognition of other counsel, if valid, can only be by the request of the prosecuting attorney. He cán not ‘abdicate his duties, and the court can not divide or relieve them, or give to other counsel any authority whatever, independent of his responsibility.” In the same case the same distinguished judge says: “It is impossible to account for the change in our statutes requiring the exclusive control of criminal procedure to be in the hands of public officers who are forbidden to receive pay or in any way become enlisted in the interests .of private parties, unless we assume the law to have been designed to secure impartiality, from all persons connected with criminal trials.” Commonwealth v. King, 8 Gray (Mass.) 501; State v. Griffin, 87 Mo. 608; Terrell v. Green, 88 Tex. 539, 31 S. W. Rep. 631; Seaton v. Polk County, 59 Iowa 626, 13 N. W. Rep. 725; State v. Bartlett, 55 Me. 200; Chambers v. State, 22 Tenn. (3 Humph.) 237; Commonwealth v. Williams, 2 Cush. (Mass.) 582; Commonwealth v. Knapp, 10 Pick. 477; Comonwealth v. Scott, 123 Mass. 222; Edwards v. State, 47 Miss. 581; Engle v. Chipman, 51 Mich. 524, 16 N. W. Rep. 886. See especially State v. Heston, 21 Wash. 59, Sayles v. Circuit Judge, 82 Mich. 84; Mahaffy v. Territory, 11 Okla. 213.
The general rule with reference to the appointment of court attendants and assistants is that in those cases where the statute vests the right to appoint in other than the judge such enactment operates as a limitation *116or exclusively. 11 Cyc. of L. & P. 723, citing State v. Smith, 82 Mo. 51; Ex parte Strobach, 49 Ala. 443. My opinion is that under the express limitations of our statutes, our Circuit Judges have no authority or power, when the regular State Attorney is present in attendance upon the court, and not unable or disqualified from any cause to perform his official duties, to appoint an Assistant State Attorney or an acting State Attorney without the consent and over the objections of such regular State Attorney, and that any person appointed to such position under the circumstances set forth in the defendant’s first plea is as devoid of authority to act in the capacity of State Attorney or Assistant State Attorney as is any outside stranger without any semblance of authority at all. And I am of the opinion that to hold otherwise will be to disregard and override the plain provisions of our statute on the subject. The majority opinion seems to take the view that the absence from the statute of authority to the judge to appoint an acting or assistant State Attorney in a case where that official was “unwilling” to prosecute a case is a “casus omissus” from the statute. I can not" think so. And it can not be, else the legislature would' not have been so careful to give expression to its will that “the power of the judge’s appointee should cease upon the arrival of the State Attorney.” And I am of the opinion that in the enactment of these two provisions of the law the legislature was careful to keep within constitutional bounds in its delegation of authority to the judge. Bj’ section 15 of Article IY of the constitution, neglect of duty in office is expressly declared to be one of the grounds for which the Governor can suspend an officer from the discharge of his office. My judgment is that the legislature, in the enactment of these statutes, bore in mind the fact that the constitution had thus exclu*117swek) lodged in the Governor the power of suspension for neglect of official duty, and that were they to undertake to delegate such power to the Circuit Judge it would be violative of the organic law, and, therefore, they wisely and purposely abstained from the attempt. Some authorities hold to the doctrine that an indictment being a r ecord can not be averred against, but this doctrine does not obtain here. In Miller v. State, 42 Fla. 266, 28 South. Rep. 208, a plea in abatement of an indictment was sustained on practically the same grounds alleged against the indictment under discussion. Reynolds v. State, 33 Fla. 301, 14 South. Rep. 723, and Florida cases there cited.
Having concluded that the attorney, according to the allegations of the defendant’s first plea in abatement, who appeared before the grand jury while they were investigating the case, giving them legal advice, and being present during the examination of witnesses, had, under the circumstances alleged in said plea, no more authority to be there than any other outside stranger, should his ..appearance and actions before such grand jury .in connection with the finding of the indictment as alleged in spell plea, abate the same? I think that it should.
By the provisions of our statute, sections 1345 and 2807, it is made one of the official duties of the State Attorney to attend upon the grand jury for the purpose of examining witnesses in its presence, giving it legal advice and to isue process for witnesses and to prepare bills of indictment, and the grand jurors are sworn the counsel of the State to keep secret. No other person is permitted by law to appear before them in such capacity except the official State Attorney or his lawfully constituted substitute. It is one. of the safeguards thrown by the law *118around tlie rights of every citizen, that he shall not be subjected to the humiliation of having even a charge of crime preferred against him through any undue, biased or improper influences .brought to bear upon the grand jury, that the system was adopted of placing the matter of the skilled examination of witnesses before grand juries and the giving them legal advice, exclusively in the hands of a State official, whose services are paid for by the State, thereby insuring imparatiality in every step of the State’s procedure for the punishment of crime. Durr v. State, 53 Miss. 425; Welch v. State, 68 Miss. 341, 8 South. Rep. 673; United States v. Kilpatrick, 16 Fed. Rep. 765; State v. Bowman, 90 Me. 363, 38 Atl. Rep. 331; Wilson v. State, 70 Miss. 595, 13 South. Rep. 225; Lewis v. Board of Commissioners of Wake County, 74 N. C. 194; State v. Addison, 2 S. C. (N. S.) (2 Rich.) 356; Wharton’s Cr. Pl. & Pr., (9th ed.) section 367; Commonwealth v. Dorwart, 7 Luz. Bar. (1 Brightley’s Dig. Pa. Rep. section 236, p. 494) 121.
In my judgment the court below erred in sustaining the demurrer of the State to the defendant’s first plea in abatement.
I agree with the majority of the court in what is said with reference to the defendant’s third plea in abatement. Had such plea properly set up a case of false personation of another by one of the grand jurors who served, it should have abated said indictment. Robert Scarlet’s Case, 7 Coke’s Rep. 98; 2 Hawk P. C. p. 300, section 28; Kitrol v. State, 9 Fla. 9; 5 Bacon’s Abr. 312; Nixon v. State, 68 Ala. 535; McGill v. State, 34 Ohio St. 228; State v. Cantrell, 21 Ark. 127; State v. Clough, 49 Me. 573.
Upon the defendant’s second plea in abatement the *119State joined issue and upon this issue a trial was had before a special jury. Upon this trial to maintain his plea the defendant offered to prove the allegations of the plea by the State Attorney and by a member of the grand jury that returned the indictment, but the State objected to such witnesses testifying upon the ground that one of them'was the State Attorney who had signed the indictment as such, and he was estopped by such signature from invalidating his own official act, and as to the others being members of the grand jury they could not. testify to transactions before the grand jury to invalidate an indictment, all of which objections were sustained by the court, and the court refused to let said proffered witnesses testify, to which rulings exceptions were duly taken, and they are assigned as error.
I think the court below erred in its exclusion of all of this proffered evidence. The plea of the defendant to which- it was addressed was a good plea, and if established by proofs should abate the indictment. See authorities supra.
The only express prohibition placed upon grand jurors testifying to transactions occurring in their body by our statute, section 2813 Revised Statutes, is that they shall, not be allowed in any court to testify in what manner he or any other member of - the jury voted on any question before them, or as to what opinion was expressed by any juror in relation to such question. Section 2814 of the Revised Statutes provides that: “Members of the grand jury may be required by any court to testify whether the testimony of a witness examined before such jury is consistent with or different from the evidence given by such witness before such court; and they may also be required to disclose the testimony given before them by any *120person, upon a complaint against such person for perjury, or upon his trial for such offence.” Construing these two sections of our law, in the case of Jenkins v. State, 35 Fla. 737, 18 South. Rep. 182, this court has said: “By section 2813 R. S., as well as by public policy, a grand juror should not be permitted to state or testify in any court in what manner he or any other member of the grand jury voted on any question before them, or what opinion was expressed by any juror in relation to such question, and to this extent the secrecy of the grand jury room is absolute, but neither by statute nor public policy is the sanctity of the grand jury room carried further than the restriction embodied in section 2813, and a member of a grand jury may be required by the court, when public justice demands it, to testify to any fact, otherwise competent, which does not violate the restriction stated. The express provision in section 2814 as to the cases in which a grand juror may be required to testify does not exclude an inquiry into other cases sanctioned by law.” In the same case it is also held in effect that wherever it is proper for a grand juror to testify to transactions occurring in the grand jury room the State Attorney can properly testify to such matters if within his knowledge. The matters sought to be proved by the State Attorney and by the members of the grand jury in this case and excluded by the court were none of them violative of the express prohibitions of section 2813 Rev. Stats., and were all of them, I think, proper matters of enquiry upon said plea in abatement, and were competent to be testified about by the State Attorney and by members of the grand jury. State v. Benner, 64 Me. 267; State v. Grady, 84 Mo. 220; State v. Horton, 63 N. C. 595; State v. Will, 97 Iowa 58, 65 N. W. Rep. 1010; Commonwealth v. Green, 126 Pa. St., *121531, 17 Atl. Rep. 878; Commonwealth v. Hill, 11 Cush. 137; People v. Briggs, 60 How. Prac. (N. Y.) 17; Gordon v. Commonwealth, 92 Pa. St., 216, S. C. 37 Am. Rep. 672; State v. Broughton, 7 Iredell Law (N. C.) 96; United States v. Farrington, 5 Fed. Rep. 343; State v. VanBuskirk, 59 Ind. 384; Burkick v. Hunt, 43 Ind. 381; Burnham v. Hatfield, 5 Blackf. (Ind.) 21 Huidekoper v. Cotton, 3 Watts (Pa.) 56; Low’s Case, 4 Greenlf. (Me.) 439; Jones v. Turpin, 6 Heisk. 181; Territory v. Hart, 7 Mont. 42, 14 Pac. Rep. 768; State v. Moran, 15 Ore. 262, 14 Pac. Rep. 419; United States v. Kilpatrick, 4 Crim. Law Mag. 692; Ex parte Sontag, 5 Crim. Law Mag. 384.
This court has, as before seen, in numerous cases committed itself to the doctrine that assaults upon indictments upon grounds such as are alleged here are the proper subjects for pleas in abatement. If so, then when such a plea is filed the “demands of justice” would require a proper investigation as to the truth of its allegations. The occurrences and transactions before grand juries are presumed to be known to that body and its authorized attendants alone; if members of its body are not permitted to testify to happenings before them, simply because it. might tend to impugn an indictment by them found, Wen we would be confronted with the legal solecism of saying that it is proper to allege against such indictment facts that if proven would vitiate it, but though you can rightfully allege, yet you can not prove such allegata from .the only source from which such proof can come. The law is not guilty of such absurdities. Upon this question of permitting grand jurors and State Attorneys to testify as to happenings, in the grand jury room, the decisions are greatly conflicting. To what extent this conflict owes its existence to the *122differences in the oath administered to grand juries in different jurisdictions it is difficult to tell.' But that there are material differences in the form of the oath prescribed in different jurisdictions there can be no dispute — -and it is fair to assume that the legislature in making these changes and departures from the old English common law oath to grand juries, intended to accomplish something by such changes and departures. Thus the English common Iuav oath on the subject of secrecy Avas: “The King’s counsel, your fellows and your OAvn you shall keep secret.” 1 Bish. New Crim. Proc. section 856. In many of the American States a similar oath of absolute and unqualified secrecy is imposed, among them Maine, New Hampshire, Massachusetts, Connecticut, Colorado, Alabama and perhaps others. In Florida, however, the oath prescribed does not bind the grand jury to absolute and unqualified secrecy. It reads: “The counsel of the-State of Florida, your fellows and your OAvn you shall keep secret, unless required to disclose the same by some competent court.” Rev. Stats. of 1892, section 2808. The italicised words are a complete qualification of the common law oath of absolute secrecy, and can not be held to be meaningless. This court in Jenkins v. State, 35 Fla. 737, 18 South. Rep. 182, repudiates the ancient doctrine that public policy requires absolute silence as to proceedings in the grand jury room, and has committed itself to the modern, more liberal, and far more reasonable rule prevailing in Massachusetts and other States as announced in Commonwealth v. Hill, 11 Cush. 137, a rule which certainly accords with the spirit and language of the oath of grand jurors prescribed by our statute, and that is best adapted to- the administration of justice in our courts. This more liberal rule meets *123with the approval of the most enlightened modern text writers. 3 Rice on Ev. section 255; Wigmore on Ev. sections 2352-2353-2364.
I am of the opinion that for the two errors herein discussed the judgment should be reversed.
I concur fully in the conclusion of the foregoing dissenting opinion. — W. A. HOOKER, J.